Case 1:11-cv-00691-LAK-RWL Document 2091-30 Filed 10/02/18 Page 1 of 8




    EXHIBIT 30
 Case 1:11-cv-00691-LAK-RWL Document 2091-30 Filed 10/02/18 Page 2 of 8




DECLARATION OF THE AFFECTED NATIONALITIES IN THE PROVINCE OF SUCUMBIOS

On August 20, 2016, the presidents of the nationalities represented by Mr. Juan Yiyocuro, in his capacity
as president of the Siona nationality, ONISE; Mr. Justino Piaguaje, as president of the Siekopai
nationality, NASIEPAI; Mr. Roberto Aguinda, President of the Indigenous Nationality A'i Cofan of
Ecuador, NOAIKE; and Mr. Guillermo Grefa, representative of the Kichwa nationality, meet in the city
of Lago Agrio.

We are the plaintiffs and people affected -Siekopai, "Secoya," Siona, A'i Cofan, and Kichwa
nationalities -who have supported and backed this fight for over 22 years, together with the settler
peasants who live in the oil fields operated by Texaco in the provinces of Sucumbios and Orellana. The
immense desire and dream of the nationalities is to achieve justice, repair the environmental and cultural
damage, and remediate the natural habitat of the indigenous groups of Ecuador's northern Amazon. For
all these reasons, for over two decades we have kept UNITY, AND TOGETHER WE SEEK JUSTICE
FOR THE DIGNITY OF THOSE CURRENTLY ALIVE AND FOR FUTURE GENERATIONS, AND
FOR THE HEALTH OF OUR AMAZON AND THE PLANET.

In recent months the technicians, advisors and leaders of the AMAZON DEFENSE FRONT, FDA, have
made public statements about the position they have adopted. These statements have appeared in local,
national and international media and have been made at meetings and conversations held with different
people, both in the communities of Orellana and Sucumbios, and with NGO allies of the UDAPT. They
have discussed the fight that belongs exclusively to the plaintiffs, the different communities of the
nationalities who have been affected. They state that "we do not represent [them], and we have no right to
the proceeds from this fight," disregarding the UNION OF PEOPLE AFFECTED BY TEXACO'S OIL
OPERATIONS, UDAPT, claiming that it has exclusively prosecuted the court case against Chevron on
behalf of the indigenous nationalities and peasants affected by the oil fields through the 47 plaintiffs that
signed the complaint and under a power of attorney given to Atty. Pablo Fajardo, joint counsel in the
case.

WHEREAS:

      This seriously harms our fight and the unity of the indigenous nationalities and peasants and the
      UDAPT, the highest body, which represents us, due to the malicious and reckless actions of some
      former leaders, such as Luis Yanza, Steven Dozinger and Ermel Chavez, who led this historic case,
      through the FDA, at the start of the court case in the U.S. and Ecuador, and Dr. Patricio Salazar,
      whom we have never met.

      On January 19, 2016, Mr. Steven Donziger and Mr. Luis Yanza, without informing and without
      authorization from the undersigned Nationalities, or from the plaintiffs, executed an agreement
      with financers from a so- called tax haven on behalf of the people affected and the nationalities,
      without any authorization to do so.

      Judging by their actions, Mr. Luis Yanza, Mr. Steven Donziger, Mr. Ermel Chavez, and Dr.
      Patricio Salazar are working to break up and to deprive the indigenous nationalities and plaintiffs of
      any right to social and cultural benefit from the case.

      Steven Donziger, who is not authorized to represent the nationalities, has repeatedly issued
      statements in different media in the




CERT. ULG VER: JD
Case 1:11-cv-00691-LAK-RWL Document 2091-30 Filed 10/02/18 Page 3 of 8




         U.S., and lately in Ecuador, claiming to be the attorney in the case, though he does not represent
         any nationality or any of the plaintiffs.

         Mr. Steven Donziger, Mr. Luis Yanza, and, in recent years, Mr. Pablo Fajardo, have administered
         or managed money owned by the Plaintiffs. Consequently, on January 29, 2016, the UDAPT,
         convened at a general meeting, issued a resolution to ask Mr. Steven Donziger, Mr. Luis Yanza,
         and Mr. Pablo Fajardo to provide an accounting, in other words, to provide the UDAPT with
         detailed information about all of the money they have managed that belongs to the UDAPT. To
         date, only Mr. Pablo Fajardo has provided that information. Mr. Steven Donziger and Mr. Luis
         Yanza have failed to do so.

         It is clear that the above individuals have an obvious desire to take economic advantage of the case
         and to achieve some public fame for personal benefit, without considering the UDAPT's fight,
         which seeks to achieve a dignified, healthy life without contamination, through remediation of the
         damage caused by the human rights violation caused by the oil operations of Texaco, now Chevron,
         in the Ecuadorian Amazon.

Based on the foregoing background and considerations, the nationalities Siona, Siekopai, Cofan and
Kichwa, exercising our right and in order to protect the fight we have carried on and unity we have had
for 22 years while fighting Texaco in search for JUSTICE for human life and nature, publicly


                                       DECLARE THE FOLLOWING:

     1. Mr. Luis Yanza and Mr. Steven Donziger are hereby considered personae non gratae because
    they failed to defend the collective interest rights of the indigenous nationalities and peasants. It is
    clear to us that they seek to advance their own private and personal interests.

    2.    Mr. Luis Yanza, Mr. Steven Donziger, Mr. Ermel Chavez and Mr. Patricio Salazar are prohibited
    perpetually and absolutely from speaking for or representing the Siona, Siekopai and Cofan
    nationalities before any organization, court, or media of any kind, investor, or any other person.
    None of them represent the undersigned Nationalities.

    3. We demand that within two months, starting August 20 of this year, Mr. Luis Yanza and Mr.
    Steven Donziger submit a detailed report accounting for all of the money they have managed on
    behalf of the people affected or the plaintiffs in the case that our people have against Chevron.

    4. In previous years, the leaders of the nationalities, trusting him, gave Mr. Luis Yanza a power of
    attorney to conduct certain acts. However, it is apparent that Mr. Yanza abused that power and used
    it inappropriately, signing documents on behalf of the nationalities without the power to do so.
    Consequently, the special power of attorney the three nationalities gave Mr. Luis Yanza is hereby
    revoked, as is any other document that gave him power to act on our behalf. Also, as nationalities,
    we disavow any contract, agreement, arrangement or any other document that Mr. Luis Yanza may
    have signed on our behalf in       2015 and 2016. Those documents were not authorized by the
    nationalities and therefore are not, and will not be, valid.




CERT. ULG VER: JD
 Case 1:11-cv-00691-LAK-RWL Document 2091-30 Filed 10/02/18 Page 4 of 8




     5. This resolution will be immediately sent to all social organizations, law firms and other persons
     who, in any way, work jointly or in cooperation with the plaintiffs in the case we are pursuing
     against Chevron.

In the defense of the ancestral and cultural rights of our nationalities, we, the presidents of the
nationalities, sign this declaration on the 20th day of August 2016.



[signature]
Mr. Justin() Piaguaje
PRESIDENT SIEKOPAI




[signature]
Mr. Juan Yiyocuro
PRESIDENT ONISE -SIONA



[signature]
Mr. Roberto Aguinda
PRESIDENT NOAIKE KOFAN



[signature]
Mr. Guillermo Grefa
REPRESENTATIVE OF THE KICHWA NATIONALITY




CERT. ULG VER: JD
 Case 1:11-cv-00691-LAK-RWL Document 2091-30 Filed 10/02/18 Page 5 of 8


                                                                                     United Language Group
                                                                                     3 Columbus Circle
                                                                                     14th Floor
                                                                                     New York, NY 10119
                        UNITED LANGUAGE GROUP                                        +1 888.601.9814
                                                                                     iegaltr-anslationsitalo




State of New York
Estado de Nueva York
                                                           ss:
                                                     a saber:
County of New York
Condado de Nueva York

                                         Certificate of Accuracy
                                         Certificad() de Exactitud.


This is to certify that the attached translation is, to the best of our knowledge and belief, a true and
accurate translation from. Spanish into English of the attached document.
Por el presente certifico que la traducciôn adjunta es, según mi leal saber y entender, traducción fiel y
completa del idioma español al idioma inglés del documento adjunto.


Dated: October 11, 2017
Fecha: 11 de octubre 2017


    ishi Sasaki.
Senior Project Manager-- Legal Translations
United Language Group
                [firmado]
Yasushi Sasaki
Gerente de Proyeto Senior - Traducciones I:,egaIes
United Language Group


                                                          Sworn to and signed before
                                                          Jurado y firmado ante
                                                          .Me, this     11'''          day of
                                                          mi, a los       11          días del.
                                                                  October             2017
                                                                                         .




                                                          mes de      octubre _..._de 2017


                                                          Notary Public
                                                          Notario Público
                                                                                                       [firmado]
                                                                                                          [sello ]
Case 1:11-cv-00691-LAK-RWL Document 2091-30 Filed 10/02/18 Page 6 of 8




                 0Ta                      DE LAS 'ILACIMIALMADeS AFECTAIM                                                          iac           PRovItoc                    D8 SJCtifiralaS.

     á°:. :                                                         .                                           ti videnCe?de >ii * Sr
       (os, :0 eh,                                   Oemsto                     so. tte.Ztwt y" ka ....:.._4: d :                            Lo             .:                                   o                021,%
                                                        I oi                         Yro ont
                                            ofhai :



                             :
     OIGSE; Par ell Sr, Aalure .Pogul;po                                                             Pro                tio         n:                     :Sfe                tt

     R18                Ptelidityte.
                        P              ty Nootek4 ::                                         :   '                                                                       .
                                                                                                                                                                                                      V 01 ;        :        ,..
     Cileattft Grilg$ Ra                             targB 436 140 N.S     :.    .   :   .   kia Net**;
        I                                                     giet                               Sont M 1,4:                        ¢ y itirVite                   .    toderile* y                               _::ldet
                     *motet r                                 y .ei:Fno esta Iticha trrl4                                                                          .001jiirllonWtriff 'MT 100,



                                                                                                                                                                                                      I*
     corrpopioro$ ornsiffsOot wipricts qjje. mytte gja                                                     carrnooy po1raateits .dpiradn                                                It Texagi
     pM* m 00 C=tt. y 'Cielle*Ne.. El                                                                                  ,
                                                                                                                  y
                                                                                                                        _
                                           otrA ;::                                                                         Oie
     *Ad* topmitir Os Mye 4Fribomett3 eliIurtliet,                                                               rai.w Irt dit MI
     ortinr4444 do *As ArtiAA04IA NOpte                                         El; rctr pq-teda., O+gr.ielrod rozon& ..                                                                 diutrMA àrlAs 010
                ttifitAdAsi, Nie. as: FeaultAgefdd 4 :UN                         :
                                                                                             Ajorr 0$: BUSCMM 41enek FOR 1A                                                              .                 tettria
     IAVIDA
     LA     AMAL N DE NUE:S7                                    AM:RA GENEVACION, ASI COMO 12.0e¡ tt% EALOC) og                                                                                           NUEMA
     ANIAZOKLA Y DEt, PL4/(TA.

            <      rr: . a vo han gentr^ot1r Epronancioniootos rifflrtliveS iNtillood, 44:orie 10
                     _

                         :                                                                               ,rtle tehe
     0,00ouyon 10% $0:i`ti02at 645oliciros v d'Ivoi.** de I MENTE CE racreras& t)E. LA Ame,ZONIA, FO*, a
           det lot *orles:     dar*.ykow   iafn              ref: 4441T4E4    ... osi ::: v' ..' tooA itAitz4*
                                                                                                     ,                                                                              ,


     reilirANIMA y CptikAlinaz,a..00                   ignIt tiahtghilld                                 eio°1a ttlti       !    & vatïimo,..                          :04rigiilor*                   -Sí.00rrettic
     oomoi ato                      aliattto           to L'OAK sotsn. la krthoi ocklitotoer9i:ï>to                                               451:601:411411,&00.3,
     lg%:, feenteS                          '          dtt    nodel.v_:                                                          ov w ttoto                                                       r       , ._.   : rat f*
     *muses *oit bin               tiort0= 1 ego ,tott 47., y pitt destortnïettki              tjtgì,(7aN    AFEcroup$ y
     ArEcTdtoxs FOR LAS OfirRACIONE.S PlefiRpLEPAS TVMCO leAF°T°' a le 01 ... a Ope tliteje
     re:..: e- : rttertifer ettegra*:      e ' eti iticiit Ort =lm 410 Ch m tOC":. 1114 ekattoSidade4
                                                                ,
                                                                     .



     iOdigento* y ;;arApO4VS ate4ildas             lOtie   rOs peA.V.001,14 brardiet elb! It6 47. riorrtsinftn*s iiefoopb#* y




                                                                                                                                                                                                                  .
        .
            POO rzrettolidgi 49, Pebk) Pojattlo Pifocumi0r Cdtil0 pet tgim,
     CONSIDE



                   i6 s
                   crtn
                   IV
                             :.     .




                               é %Ive
                                          Istffierarritelki A rkoostre
                                        . y.              ` ¡ubac* ttyi croo me: nwiretemitit ;P ....:
                                                          iiii hIes
                                        n oirlo przeto4 do (:u
                             E1W y es Eepielec et
                                                                   tl      1704dÇ'  .: if Moka
                                                                                                 w




                                                            Petyiet% ZEfat* wqatoo :rmijnea * tyabi,.
                                                                                                               to: yoy


                                                                                                               Lúi , r  :   ..
                                                                                                                                             -
                                                                                                                                                                                             :




                                                                                                                                                                                                 .-
                                                                                                                                                                                                      inteokus y
                                                                                                                                                                                                      Insalti y

                                                                                                                                                                                                      .
                                                                                                                                                                                                                  Ike
                                                                                                                                                                                                                   k
                                                                                                                                                                                                                                   .




                   Quo.       10. 4.000(114 Staligin ViariZVOr y Leru            gettrid 014m4000,41: y so * 4                                                                                                          ko
                   tieWtotirkilot una'                    do 4414 roloweidni 00 die sze     ord    .aboli 4ed,                                                                                                    toord
                             procecliettel
                              ::m
                                                 sueetie        crevere, Dao wowords de fitioncihrtion1o, de urt jog.
                   Oere           ..a plitete Fetemi, a rtgillni»      «fee*Oxt yN:WIO* molowlidepso, et litter :prions
                                                       kA va* aiweilti
                   Quk,                 weirdo !ffe: *taon« y.actrgu                                        Its 40ika.rs                 ors Yom*                                                          k            an*
                   r rrrn
                   Olfeeit y gi DF: Pe1et4 13:04;£ *Site teibeivekb mn
                                                 .         p               y t 'ird$ rlis! rhas y a %,                                   :tin ijo           ..:.                                                             to

                              ...
                                                V.Sooen        .:.:..74f             1417t                                                          diri   pror                         iftw                      0.     .   ...



                                                          elrglet PfurterOirniellia                              dititiritva trieliga dé> COrrvillteción                                                      00             163
Case 1:11-cv-00691-LAK-RWL Document 2091-30 Filed 10/02/18 Page 7 of 8




           EEUU y µtérrnamBrrtlB ori los medres IeiOna1 CUI= at+0Q040 Cle1 ,s# Ca.herKICÌ ,61, ne repreeerlin
           rtiu-gurla Nticionr3iidad_ nr s rrntgurKa de kas dlernandanked.

           Qua,     Ikle              Dortzager_ L.CILS Yanza y an los
                           Setere5 SliNee                                         seKri abogacfsa . Pablo Fe¡an:I.o,
                                maeieltilici tirrljelivifi$ C1& dirkeicwk de PrOpiedad
           rain adrrrrrrbistrasto                                                         102. elrirrnargleYt40,
           orrseouerrQa, el dia 29 da ante° dal 2016. la AßafUlb1ed OKIingirie de la UIDAPT, ruiscite6 pelât a.
           das saitocas $teirtin °muer. Luis Yariza y Patto Feqar (p.,re                       tuRnta as dam-, que
           efor'rnierh cletaIlaclunarti#is $ la ILIIDAPT =tire todo el rtiv'rarn. gus ends han. rotatiraiactp y qua BS
           pr'01:10111<ie de la. liDAPJ- 1-1a3113 È.  dia r"saicsrrrete.   sik.'ior      ns}arda ha rendido Ci..ar1414
           No Id hart hecto Ices sañ+res SteMari a4r¢ier y Lke- Yffrtzs.

           raue,.       mriclier1$. cpe 1o5 seriares aree nitteceneaca, eIdEte trrsà data Muellra 'de anblekel
           p sFxavechsrsa ELcar46rnicarnerrbe dei terie y I07-43r daL*41.               taotoriecrad PabIrra Daim          v
           Derreiirjel peStalaI;         cOnisiOtlä'     tuner      cuerga .la : lucre ge la ULAPT que es Hacer
           rg2ffimeat fine -04.0 ftii4114       je sin costruQVakitrdirMr                          rta fcks .daeos
           iNcrwoca,dtas                ta violacer' da ica$ dererhos hainnetet Carrle;405,S Kir           OPfr4511
           creirroiere de .J'anradrr', hoy thwrnn,, Pet Jsi A016ZOnlSe trrraa.
   carr        Wos antecedertite3 y eorrsideraciOtia4             reCi)redralieft          SilEdiuDetai,. Al   y keJhwa tiaao
           deriat-iio y par pr? rt$Iar la lrxJha y la urrld»d 4:1,4ie 30Ster>«erros y stig,iirrrtn eis 22 'selle. de
   a ,Teeion    busca d$ JUSTICIA a la vide nurnen$ nalr.rralezs, ente la opirledn prGllca;



                                                    DECLARAMOS.,

              - Persona no grata 8I            La.iiS Yartrni y ai AbKFIXIC:i Steoren Doreiger pOr             defender a lbs
           derechos rrrtereses cdéUrvinft         F. nazionalidadlt-s mdivana-s y r..ar'ripal:riitrn= 'es          està 'Jartl
            pira ,rrosrrtrtrs Crue ;ACIS dantruien slr.ls interés particulares y p.ersonigErs

           2.- St pneribe     Fwnkti ab9nluM y perpetua e kna S,errpr2is Luis "far1ra y Stleverk Dorrzirgpar, Ereei
           Cr4veez y Palme Salam-, 1-cabl3e k reiprlenter s lea nacicnalidadee                   iieiltopai y Ni erk
           cualquier nstanc 48 p.xircial. Rhedipos da 021rrruNCIpärr      mallqpiar nature:1=k, "iridsmorie,e,
           tulipes( perwria         hlirrgurro    13.1iQS   repire4afrla a las blacicnalidades suscriptoras de is-ta
            resd:rcior
            w. Le exipirrIOS a. [OS SrkfrrtAre;! L.t.uS Yann y Steven Gorvicier. , que Brr un plazo de dos masers,
            enntickna a pnrtirr dell dia 20 de s+910 del presente           ,en { .f'rr 600E40              toda. t!
            dir CIL,* alios Ir sdmrnist7a                   tlort $         afectados o dematlria'rtas              caso   Crut
            nuatlird$ puetylas mirrtarierros acr otrttr`a            ron

            4,- En .arrcts arrltaruvrin, lòs diffigBnters d$ lias Racioralicliarits, onrYfiariza, la Mx-gamin algi]rr tipo
            le polar para -rileitlrL11r1aclas aC,>lt;aciorra3 ai 5erlrar
            S'elOr YOM. atke6 d# Itt+ti pi:dac' y la
                                                                                 Yann:     enZaiva, as uillabla quo
                                                          utilizarld an frx% mujecuallx hà~ suscrito ciocurrrurrJlr3z.
                                                                                                                             I
            430 FiGirtire de Las rkiackirterid203.{     Venir rieVuna Facr:ited pafe hocerlo.          cortpecuerrca
            rivenos sai efibaci.       pode sspecial da pepreaiirtlnlkill OleDiriVrei par las tres nacionalidades
            (n'rx dei ssftiar     Yeralk Cuactui& rttco &crxnant° Que la Oakhe      Upo da FaCtirtarCI para.
                   ert true ruastra. A Li vez, quel CC010 NOCIñrtalidadas na reconocerrim           tipo
            oorrtrE-lf3s, coelvtatOs, atuedjs n ciaiquc r decAr17solo que $1 stit'trrtrr      knie hays !parinril0
            rkmrliti nombre, 11rsrtill los &os 2015 y -2Cris5. Los. tY+slrios.           twaeon autoraaOos i)ür Is
            hiwonarkdadEr.$ y rH) bartbrr ni t$rrdria rung i)F1 itrr
Case 1:11-cv-00691-LAK-RWL Document 2091-30 Filed 10/02/18 Page 8 of 8




                          -Emo resnlucieri, atra enviarla cia forma otoMeglisto 'Was       r,aryaniimPas *(X4122/, tWret"
                            atx-VOICI4."*. rrtt3 primulas clue Sia unit ob's manors' üerrwry $I2101.           4i6 Ird1140 en
                        sxilhirlrkchtd, amaperachin. con ias damartduroto     caso quo Vist$r1e001. ac>ï c4x11-21 " Chwir:11

       En detitivi6, a                     Ide; darCotth0,3                 011CaltIabers y cutlwaies da nUesraS nacianà6dacle5 firrrk3. esta
       devartagvi bs ixitasidd+'tikiag cia las roolt.,rtaliided9s, s lot 2.13 C1faa sled melt do &POD dui 2016-




   \   I



                -           1.411 t :
                                  Pu3guBkti

       PFISIDENTE SlEKOPA1




                        {.
                F
                -
                    -   ,r-
                        -
                              f
                                  .
                                           r

                                           tf f
                                                      r
                                                           -I     1

                                                                 ,+


                                                  . ¡.i_....-"_..--/
                                                                       fr
                                                                       ,



                                      r~
           * + li'ICfq                            .




           ja Ft EIDE hrr              OWES' S1ONA




            Sr R.GbeAo AgLapia

            PRESIDENTE KA1KE HOFAN




            -           -
             1                                        l:4E LA NACIOIxkAL.I,LtAri MCKIM;
